Citation Nr: 0024281	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-11 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision.  


FINDINGS OF FACT

1.  The veteran died in August 1997 from cardiopulmonary 
arrest.  

2. At the time of the veteran's death, service connection was 
in effect for prostatitis, cystitis and urethritis, evaluated 
as 20 percent disabling.  

3.  Two statements submitted on behalf of the appellant's 
claim from the veteran's former primary care physician 
indicate that the veteran's service-connected disability 
contributed to the veteran's death.  

4.  The appellant has presented competent medical evidence 
that the disability causing or contributing to the veteran's 
death was related to injury or disease noted during the 
veteran's active service.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991); 38 C.F.R. § 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in August 1997 of cardiopulmonary arrest.  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has specified that where the claim at issue is service 
connection for the cause of death, the first element--
competent medical evidence of a current disability--will 
always be met, as the current disability is by definition the 
condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  

The record shows that at the time of the veteran's death, 
service connection was in effect for prostatitis, cystitis 
and urethritis, evaluated as 20 percent disabling.  The 
appellant contends that the veteran's service-connected 
disability contributed to the veteran's death.  The appellant 
is advised that where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Medical statements dated in June 1998 and an August 1999, 
submitted by T. Steen Trawick, Jr., MD provide the nexus 
opinion needed to establish a well-grounded claim.  Dr. 
Trawick identified himself as the veteran's primary care 
physician during the July 1997 admission and indicate that he 
evaluated and examined the veteran prior to his death.  In 
the initial statement the physician opined that the veteran 
died of gram positive sepsis secondary to urinary tract 
infection versus pyelonephritis caused by his obstructive 
uropathy from prostatic hypertrophy.  In the second 
statement, Dr. Trawick conceded " I am not refuting the fact 
that the patient died of cardiac causes..." and stated, "but 
it is my opinion that sepsis did contribute to this cause."  
Thus, there is a strong suggestion that the veteran's 
service-connected genitourinary condition contributed to the 
veteran's death.  

In view of the foregoing, I find that the appellant has 
presented a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent, the 
appeal is allowed.  


REMAND

Inasmuch as the claim for service connection for the cause of 
death is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to her claim.  
38 U.S.C.A. § 5107.  In particular, I note that the complete 
terminal hospital records have not been associated with the 
veteran's claims folder.  In view of the foregoing, the case 
is remanded to the RO for the following actions:  

1.  The RO should attempt to obtain all 
records associated with the terminal 
hospital admission, from August 24 to 
August 26, 1997.  Records obtained should 
include reports of inpatient/outpatient 
treatment, progress notes, laboratory 
studies, nursing notes and doctors' 
orders.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should obtain all other VA 
inpatient and outpatient medical records 
not already associated with the veteran's 
claims folder, as well as any additional 
medical records identified by the 
appellant.

3.  The RO then should review the claim 
in light of the additional development.  
If the benefits sought on appeal are not 
granted, then the appellant and her 
representative should be provided with a 
supplemental statement of the case.

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


